J. S17037/20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA         :    IN THE SUPERIOR COURT OF
                                     :          PENNSYLVANIA
                 v.                  :
                                     :
ASHLEY LYNN RUSSELL,                 :         No. 812 MDA 2019
                                     :
                      Appellant      :


      Appeal from the Judgment of Sentence Entered April 15, 2019,
        in the Court of Common Pleas of Northumberland County
            Criminal Division at No. CP-49-CR-0001161-2016



COMMONWEALTH OF PENNSYLVANIA         :    IN THE SUPERIOR COURT OF
                                     :          PENNSYLVANIA
                 v.                  :
                                     :
ASHLEY LYNN RUSSELL,                 :         No. 813 MDA 2019
                                     :
                      Appellant      :


      Appeal from the Judgment of Sentence Entered April 15, 2019,
        in the Court of Common Pleas of Northumberland County
            Criminal Division at No. CP-49-CR-0001162-2016



COMMONWEALTH OF PENNSYLVANIA         :    IN THE SUPERIOR COURT OF
                                     :          PENNSYLVANIA
                 v.                  :
                                     :
ASHLEY LYNN RUSSELL,                 :         No. 814 MDA 2019
                                     :
                      Appellant      :


      Appeal from the Judgment of Sentence Entered April 15, 2019,
        in the Court of Common Pleas of Northumberland County
            Criminal Division at No. CP-49-CR-0001208-2016
J. S17037/20




COMMONWEALTH OF PENNSYLVANIA              :    IN THE SUPERIOR COURT OF
                                          :          PENNSYLVANIA
                    v.                    :
                                          :
ASHLEY LYNN RUSSELL,                      :          No. 815 MDA 2019
                                          :
                         Appellant        :


         Appeal from the Judgment of Sentence Entered April 15, 2019,
           in the Court of Common Pleas of Northumberland County
               Criminal Division at No. CP-49-CR-0001219-2016


BEFORE: PANELLA, P.J., STABILE, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:             FILED SEPTEMBER 08, 2020

        Ashley Lynn Russell appeals from the judgments of sentence entered

April 15, 20191 by the Court of Common Pleas of Northumberland County as

a result of appellant’s entering guilty pleas to the following charges: burglary2

at No. CP-49-CR-1161-2016 (“Docket No. 1161”); DUI-controlled substance




1 Preliminarily, we note that appellant’s notices of appeal purport to appeal
from not only the April 15, 2019 judgments of sentence, but also from the
trial court’s order dated April 6, 2018 denying appellant’s pretrial motion to
dismiss and the trial court’s order dated July 6, 2018, denying appellant’s
motion for reconsideration of appellant’s pretrial motion to dismiss. Because
appellant’s appeals properly lie from the April 15, 2019 judgments of
sentence, we have corrected the captions accordingly. See Commonwealth
v. Shamberger, 788 A.2d 408, 410 n.2 (Pa.Super. 2001) (en banc) (citation
omitted), appeal denied, 800 A.2d 932 (Pa. 2002).

2   18 Pa.C.S.A. § 3502(a)(2).


                                      -2-
J. S17037/20

(first offense) and opening door unsafely3 at No. CP-49-CR-1162-2016

(“Docket No. 1162”); criminal attempt (escape) and criminal mischief

(tampering with property)4 at No. CP-49-CR-1208-2016 (“Docket No. 1208”);

and simple assault and recklessly endangering another person (“REAP”)5 at

No. CP-49-CR-1219-2016 (“Docket No. 1219”). The trial court imposed an

aggregate sentence of two to five years’ imprisonment. After careful review,

we affirm.6

        The trial court set forth the following factual and procedural history:

              The facts are as summarized as follows as to [Docket
              No. 1161]:[Footnote 1]

                    [Footnote 1] [Appellant] is charged in four
                    separate informations involving four
                    separate incidents.        On or around
                    December 9, 2016, [the trial c]ourt and
                    the attorneys attached to the case began
                    to list [Docket Nos. 1161, 1162, 1208,
                    and 1219] in the same caption. However,
                    there is no record that a motion to
                    consolidate was requested or imposed.
                    Beginning in or around January 2017, only
                    one submission was given to [the trial
                    c]ourt for the four cases.

              On August 12, 2016, officers of the peace investigated
              a burglary that occurred at a residence in the City of
              Shamokin. The homeowner told the officers that while
              he was out of town, someone had broken into the

3   75 Pa.C.S.A. §§ 3802(d)(2) and 3705, respectively.

4   18 Pa C.S.A. §§ 901(a) and 3304(a)(2), respectively.

5   18 Pa.C.S.A. §§ 2701(a)(1) and 2705, respectively.

6   The Commonwealth did not file a brief in this matter.


                                       -3-
J. S17037/20


          home, trashed the residence, cut the connection of
          the security cameras, and stole items, including a
          firearm. However, left behind was a hard drive
          connected to the video system that captured footage
          of the burglary. Upon watching the tape, an officer
          and the homeowner allegedly identified one of the
          suspects who entered the residence as [appellant].

          A police criminal complaint was filed on August 12,
          2016. On August 29, 2016, a preliminary hearing that
          was scheduled for August 23, 2016 was rescheduled
          for September 20, 2016. On September 20, 2016,
          [appellant] waived her right to counsel and her right
          to a preliminary hearing. A guilty plea conference was
          scheduled for November 7, 2016. On October 5,
          2016, the [Commonwealth] filed an information that
          charged [appellant] with five counts. On December 9,
          2016, [appellant’s] bail was modified to $25,000
          unsecured, and [appellant] was placed on the bail
          supervision program.        On December 9, 2106,
          Michael O’Donnell[, Esq.,] was appointed to represent
          [appellant].

          On January 13, 2017, the guilty plea that was
          scheduled for December 9, 2016 was continued to
          March 6, 2017.           On February 10, 2017,
          Attorney O’Donnell filed a motion for leave to
          withdraw     from   representation,   because    he
          represented a co-defendant in one of [appellant’s]
          criminal cases; on February 17, 2017, a hearing was
          scheduled for March 3, 2017 to review this matter.
          Attorney O’Donnell filed a motion to appoint counsel
          and for leave to withdraw from representation on
          March 3, 2017, which was granted on March 6, 2017.
          Also on March 6, 2017, Marc Lieberman[, Esq.,] was
          appointed to represent [appellant.]

          The caption for the hearing on March 6, 2017 list[ed]
          only [Docket Nos. 1161 and 1162], and the
          Commonwealth called only for these two cases.
          However, Attorney Lieberman told [the trial c]ourt
          that he would be entering his appearance for
          [appellant] in all four cases. The [trial c]ourt allowed
          Attorney Lieberman to file a continuance to prepare


                                   -4-
J. S17037/20


          and review the matter “with time assessed against
          [appellant].”

          On December 18, 2017, the Commonwealth’s motion
          for status conference was granted, and the conference
          was scheduled for January 29, 2019. The order
          granting the conference was filed on December 19,
          2016.

          The facts are as summarized as follows as to [Docket
          No. 1162]:

          On July 4, 2016, [appellant] had pulled her vehicle to
          the side of a road.        As a car was passing by,
          [appellant] opened her door, which struck the passing
          car. An officer arrived on the scene and approached
          her vehicle, which was still running. [Appellant]
          exited the vehicle and the officer observed that she
          was swaying, slurring her speech, and had bloodshot
          eyes.     A pedestrian, Jessica Day, tried to take
          [appellant’s] purse from the car but the officer
          stopped Day. Upon searching the purse, officers
          found a marijuana cigarette and drug paraphernalia.
          After a field sobriety test, [appellant] was handcuffed
          and placed into the cruiser.         She was taken to
          Shamokin Hospital, where she had a blood test done.
          Afterwards, [appellant] was transported home. A
          toxicology report came back on July 19, 2016, which
          showed controlled substances in [appellant’s] blood.

          A police criminal complaint was filed on July 19, 2016.
          On September 12, 2016, [the trial court] signed a
          commitment order against [appellant.] [The trial
          court]    signed    a   recommitment        order    on
          September 20, 2016. On or around September 20,
          2016, [appellant] signed a waiver of counsel form and
          a waiver of preliminary hearing.              Also on
          September 20, a guilty plea conference was
          scheduled for November 7, 2016. The complaint was
          docketed on September 27, 2016. On October 5,
          2016, the [Commonwealth] filed an information that
          charged [appellant] with four counts.




                                   -5-
J. S17037/20


          The facts are as summarized as follows as to [Docket
          No. 1208]:

          [Appellant] had been imprisoned on August 12, 2016
          and was incarcerated at Snyder County Prison. On
          August 14, 2016, [appellant] allegedly attempted
          suicide by using her own shoe straps. [Appellant] was
          escorted from the prison to Sunbury Community
          Hospital. At the hospital, [appellant] attempted to
          escape while wearing handcuffs and leg restraints;
          she was taken down by a correctional officer.
          [Appellant] was moved to a Northumberland County-
          owned transport vehicle outside the hospital’s
          entrance. Once in the vehicle, she repeatedly kicked
          the right-rear passenger window, which caused it to
          break. Her actions prompted correctional officers to
          call for assistance from Sunbury Police. A Sunbury
          police officer noticed that [appellant] was holding
          shards of glass from the broken window and was
          attempting to cut herself. [Appellant] was removed
          from the transport vehicle and placed in the police
          cruiser. Once in the cruiser, [appellant] attempted to
          kick the divider, which prompted the Sunbury officer
          to fasten a hobble device around her leg shackles.
          [Appellant] said she wanted to make a phone call to
          check on the welfare of a relative, and that she would
          risk being shot. [Appellant] also told the officers that
          she was claustrophobic.        When [appellant] was
          returned to Snyder County Prison, she refused to
          walk, and kicked and spat on two correctional officers.
          On August 15, 2016, [appellant] was transported to
          York County Prison. A written complaint was filed on
          August 24, 2016.

          [Appellant’s] bail was set at $100,000. She was
          committed for not being able to post bail.      On
          September 20, 2016, [appellant] signed a waiver of
          counsel and a waiver of preliminary hearing. The
          [Commonwealth] filed an information on October 5,
          2016. On November 4, 2016, a guilty plea conference
          that was scheduled for November 7 was continued to
          December 9, 2016 because the Sheriff would not
          transport [appellant] due to safety concerns. On
          December 9, 2016; bail was modified to $25,000 and


                                   -6-
J. S17037/20


          she was released on unsecured bail. On December 9,
          2016, [appellant] signed a confession of judgment
          waiver. Also on that date, [Attorney] O’Donnell was
          appointed to represent [appellant.]

          The facts are as summarized as follows as to [Docket
          No. 1219]:

          On August 2, 2016, two law enforcement officers of
          the Shamokin Police Department were looking for an
          individual on whom [appellant] allegedly placed a
          [protection from abuse order]. The officers met with
          [appellant], who said the individual had thrown a rock
          at her vehicle. The officers told [appellant] not to
          search for the individual, and that they would look for
          him. The officers were unable to locate the individual
          at first, but they were dispatched to a Shamokin
          address because [appellant] had pepper-sprayed the
          individual, tried to stab a man and tried to gain entry
          to a home. When the officers confronted [appellant],
          they told her to drop the knife, which she did after
          some hesitation. [Appellant] was placed in police
          custody while police took control of the knife and
          interviewed the individual and the man. A police
          complaint was filed on August 2, 2016. A preliminary
          hearing was scheduled for August 9, 2016, but was
          continued      for   [appellant]   to    obtain   legal
          representation. [Appellant’s] bail was set at $15,000
          and [appellant] was released on bond. On August 23,
          2016, the [magisterial district judge] continued
          [appellant’s] preliminary hearing for an unlisted
          reason. On September 20, 2016, [appellant] waived
          her right to counsel and her right to a preliminary
          hearing.     [Appellant] was formally arraigned on
          October 3, 2016.         On October 27, 2016, the
          [Commonwealth] filed an information on five counts.
          On December 9, 2016, bail was modified to $25,000
          and she was released on unsecured bail.             On
          December 9, 2016, [appellant] signed a confession of
          judgment       waiver.       Also    on   that    date,
          [Attorney] O’Donnell was appointed to represent
          [appellant].




                                   -7-
J. S17037/20


           On January 29, 2018, [appellant] filed a motion to
           dismiss under Pa.R.Crim.P. 600 as to all four cases.
           In this motion, [appellant] claims that the only period
           of time that has been assessed against [appellant]
           was between January 13, 2017 and March 6, 2017 for
           the different [docket] numbers. Aside from this
           period of time, more than 365 days had passed and
           [appellant] argues the Commonwealth failed to bring
           her to trial on time, thus violating her rights under the
           [C]onstitutions of Pennsylvania and the United States.
           The Commonwealth [did] not file[] a response to
           [appellant’s] motion.

Trial court order denying appellant’s Rule 600 motion, 4/6/18 at 2-6

(footnote 2 omitted).

     The trial court held a hearing on appellant’s Rule 600 motion on March 5,

2018. On April 6, 2018, the trial court entered an order denying appellant’s

Rule 600 motion. Appellant entered a guilty plea at all four docket numbers

on April 15, 2019, wherein appellant reserved her right to bring an appeal

addressing the trial court’s denial of her Rule 600 motion.      The trial court

imposed sentence on April 15, 2019.

     Appellant filed timely notices of appeal on May 15, 2019.7 The trial court

ordered appellant to file concise statements of errors complained of on appeal

pursuant to Pa.R.A.P. 1925(b), and appellant timely complied. In lieu of an

opinion pursuant to Pa.R.A.P. 1925(a), the trial court filed a statement in




7 The trial court entered its judgments of sentence in separate orders.
Accordingly, Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018), and its
progeny do not apply to the instant case.


                                     -8-
J. S17037/20

which the trial court noted that its Rule 600 calculations were set forth in its

April 6, 2018 order denying appellant’s Rule 600 motion.

      On August 13, 2019, this court, in a per curiam order, consolidated

appellant’s appeals sua sponte, pursuant to Pa.R.A.P. 513. On October 17,

2019, appellant filed with this court a petition to remand to the trial court for

an “enlargement of the record to include local criminal practices and

procedures for consideration of [] appellant’s arguments to dismiss pursuant

to [Pennsylvania Rule of Criminal Procedure] 600[,]” which this court granted

in a per curiam order entered on October 18, 2019. The trial court held a

hearing to supplement the record on October 31, 2019. Following the hearing,

appellant filed an amended concise statement of errors complained of on

appeal pursuant to Pa.R.A.P. 1925(b). The trial court subsequently filed a

supplemental statement in lieu of an opinion pursuant to Pa.R.A.P. 1925(a),

wherein it relies upon its previous Rule 600 calculations.

      Appellant raises the following issues for our review:

            [I.]   Whether      the   [trial] court   erred    in
                   determing [sic] that a continuance that the
                   [trial] court has granted may be of unlimited
                   duration despite contrary local practices and
                   procedures?

            [II.] Whether the [trial] court erred by not properly
                  considering in this case, how the [trial] court’s
                  established local practices and procedures as to
                  the duration of it’s [sic] continuances, controls
                  mechanical run time, pursuant to [Pa.]R.Crim.P.
                  Rule 600?




                                      -9-
J. S17037/20

Appellant’s amended brief at 12 (full capitalization omitted).8

      Preliminarily, we note the unusual procedural posture of this case.

Generally, in cases where a defendant has entered a guilty plea, she waives

her right to raise a direct appeal, except for appeals pertaining to jurisdiction,

the legality of sentence, and the validity of the plea itself. Commonwealth

v. Lincoln, 72 A.3d 606, 609 (Pa.Super. 2013), appeal denied, 87 A.3d 319

(Pa. 2014). As noted by previous panels of this court, because “our courts

have not specifically addressed the validity of conditional plea agreements,

our courts have proceeded to review the merits of issues specifically reserved

in plea agreements.” Commonwealth v. Singleton, 169 A.3d 79, 81-82

(Pa.Super. 2017), appeal denied, 181 A.3d 1080 (Pa. 2018), citing

Commonwealth v. Terreforte, 587 A.2d 309 (Pa. 1991) (per curiam order)

(“remanding for the Superior Court to review the appellant’s Rule [600] claim




8 We note that appellant failed to divide the argument section of her brief into
as many parts as there are questions to be answered pursuant to
Pa.R.A.P. 2119(a). We have the authority to dismiss appeals for failing to
comply with the Pennsylvania Rules of Appellate Procedure and will do so in
cases where such a failure hinders our ability to conduct meaningful appellate
review. In re R.D., 44 A.3d 657, 674 (Pa.Super. 2012), appeal denied, 56
A.3d 398 (Pa. 2012), citing Commonwealth v. Hardy, 918 A.2d 766, 771
(Pa.Super. 2007), appeal denied, 940 A.2d 362 (Pa. 2008); see also
Pa.R.A.P. 2101 (requiring that briefs conform with all material aspects of the
relevant Rules of Appellate Procedure and granting appellate courts the power
to quash or dismiss appeals in cases where defects in the brief are
substantial). Here, because our ability to conduct meaningful appellate review
has not been hindered, despite appellant’s violation of Rule 2119(a), we will
not dismiss her appeal.


                                     - 10 -
J. S17037/20

after the appellant claimed that counsel was ineffective for informing him that

he could reserve this issue for appeal in his plea agreement”).

      Here, the record reflects that appellant, when entering her guilty pleas,

reserved her right to file an appeal pertaining to Rule 600 issues. (See written

guilty plea addendum, 4/11/19 at unnumbered page 4.) Accordingly, we shall

proceed to review appellant’s issue on the merits.

                  This Court reviews a ruling under Rule 600
                  pursuant    to     an     abuse-of-discretion
                  standard. An abuse of discretion is not a
                  mere error in judgment but, rather,
                  involves bias, ill will, partiality, prejudice,
                  manifest        unreasonableness,            or
                  misapplication of law. Additionally, when
                  considering a Rule 600 claim, this Court
                  must view the record facts in the light
                  most favorable to the winner of the
                  Rule 600 motion. It is, of course, an
                  appellant’s burden to persuade us the trial
                  court erred and relief is due.

            Commonwealth v. Claffey, 80 A.3d 780, 787
            (Pa.Super. 2013) (citations omitted).

                  Additionally, when considering the trial
                  court’s ruling, this Court is not permitted
                  to ignore the dual purpose behind
                  Rule 600. Rule 600 serves two equally
                  important functions: (1) the protection of
                  the accused’s speedy trial rights, and
                  (2) the    protection    of    society.  In
                  determining whether an accused’s right to
                  a speedy trial has been violated,
                  consideration must be given to society’s
                  right to effective prosecution of criminal
                  cases, both to restrain those guilty of
                  crime and to deter those contemplating it.
                  However, the administrative mandate of
                  Rule 600 was not designed to insulate the


                                      - 11 -
J. S17037/20


               criminally accused from good faith
               prosecution delayed through no fault of
               the Commonwealth.

               So long as there has been no misconduct
               on the part of the Commonwealth in an
               effort to evade the fundamental speedy
               trial rights of an accused, Rule 600 must
               be construed in a manner consistent with
               society’s right to punish and deter crime.
               In considering these matters . . . , courts
               must carefully factor into the ultimate
               equation not only the prerogatives of the
               individual accused, but the collective right
               of the community to vigorous law
               enforcement as well.

          Commonwealth v. Peterson, 19 A.3d 1131, 1134-
          35 (Pa.Super. 2011), quoting Commonwealth v.
          Ramos, 936 A.2d 1097, 1100 (Pa.Super. 2007).
          Rule 600 provides, in relevant part, as follows:

               Rule 600. Prompt Trial

               (A)    Commencement of Trial; Time for
                      Trial

               . . . [.]

                      (2) Trial shall commence within
                          the following time periods.

                           (a) Trial in a court case in
                               which      a      written
                               complaint      is    filed
                               against the defendant
                               shall        commence
                               within 365 days from
                               the date on which the
                               complaint is filed.

               . . . [.]




                                   - 12 -
J. S17037/20


               (C)    Computation of Time

                      (1) For        purposes      of
                          paragraph (A), periods of
                          delay at any stage of the
                          proceedings caused by the
                          Commonwealth when the
                          Commonwealth has failed to
                          exercise due diligence shall
                          be     included    in   the
                          computation of the time
                          within which trial must
                          commence.        Any other
                          periods of delay shall be
                          excluded       from     the
                          computation.

               . . . [.]

          Pa.R.Crim.P. 600.

               Generally, Rule 600 requires that a
               defendant be brought to trial within
               365 days of the filing of the criminal
               complaint.    Pa.R.Crim.P. 600(A)(2)(a).
               However, a defendant is not automatically
               entitled to discharge under Rule 600
               where trial starts more than 365 days
               after the filing of the complaint.
               Commonwealth v. Goldman, 70 A.3d
874, 879 (Pa.Super. 2013).         Rather,
               Rule 600 “provides for dismissal of
               charges only in cases in which the
               defendant has not been brought to trial
               within the term of the adjusted run date,
               after subtracting all excludable and
               excusable time.” Id. The adjusted run
               date is calculated by adding to the
               mechanical run date, i.e., the date
               365 days from the complaint, both
               excludable time and excusable delay. Id.
               “Excludable time” is classified as periods
               of delay caused by the defendant.
               Pa.R.Crim.P. 600(C)(2).         “Excusable


                                 - 13 -
J. S17037/20


                 delay” occurs where the delay is caused
                 by      circumstances       beyond        the
                 Commonwealth’s control and despite its
                 due diligence.        Commonwealth v.
                 Roles, 116 A.3d 122, 125 (Pa.Super.
                 2015). “Due diligence is a fact-specific
                 concept that must be determined on a
                 case-by-case basis. Due diligence does
                 not    require    perfect   vigilance    and
                 punctilious care, but rather a showing by
                 the Commonwealth that a reasonable
                 effort     has      been     put      forth.”
                 Commonwealth v. Armstrong, 74 A.3d
228, 236 (Pa.Super. 2013) (citation
                 omitted).       Due diligence includes,
                 inter alia, listing a case for trial prior to
                 the run date, preparedness for trial within
                 the run date, and keeping adequate
                 records to ensure compliance with
                 Rule 600. Commonwealth v. Ramos,
                 936 A.2d 1097, 1102 (Pa.Super. 2007).
                 Periods of delay caused by the
                 Commonwealth’s failure to exercise due
                 diligence must be included in the
                 computation of time within which trial
                 must commence. Pa.R.Crim.P. 600(C)(1).

           Commonwealth v. Moore, 214 A.3d 244, 248-49
           (Pa.Super. 2019), appeal denied, 224 A.3d 360 (Pa.
           2020).

Commonwealth v. Martz,              A.3d.      , 2020 WL 2029287 at *4-6

(Pa.Super. April 28, 2020).

     As noted above, appellant bears the burden of proving that relief is due

pursuant to Rule 600. See Claffey, 80 A.3d at 787. On appeal, appellant

presents the following argument:

           [Appellant] respectfully advocates that a specific
           period of time, a period of time which began with the
           commencement date of the next criminal term of


                                    - 14 -
J. S17037/20


               court of 2017, which followed the continuance granted
               on and dated March 16, 2017, and, that same period
               of time would then conclude on the date of the Status
               Conference held on December 19, 2017, should be
               assessed as time for purposes of Rule 600, against
               the Commonwealth as regards all of the four
               Informations filed by the Commonwealth against
               [a]ppellant.

Appellant’s brief at 16 (emphasis in original).        Specifically, the basis for

appellant’s appeal appears to be based in the local practice of Northumberland

County, which appellant avers mandates that the Commonwealth is

responsible for calling cases to trial. (Id. at 20.) Appellant further contends

that the continuance granted by the trial court on March 16, 2017, with time

applied to appellant, should have “logically ended pursuant to local practice

on April 27, 201[7], with the date of commencement of the new Pre-Trial

hearings or, arguably on April 10, 2017, with the next Criminal Jury Selection.”

(Id. at 22.)

      The trial court, however, reached the following conclusion:

               [Appellant] has already conceded that January 13,
               2017 — March 6, 2017 shall be assessed against her.
               Of the utmost significance to the resolution of this
               issue, [the trial court] granted a continuance on behalf
               of [appellant] on March 6, 2017, “with time assessed
               against [appellant].” The declaration of the [trial]
               court governed the matter until further action was
               taken. As the [trial court] noted at the proceeding on
               March 6, 2017, this was for the purpose of allowing
               new counsel to prepare for future proceedings in the




                                        - 15 -
J. S17037/20


            matter, for [appellant’s] benefit.[9]         Accordingly,
            [appellant’s]  Rule      600 motion           is  without
            merit.[Footnote 4] . . . .

                  [Footnote 4] The Commonwealth had filed
                  a motion for status conference on
                  December 19, 2017, which was continued
                  by [the trial court] by Order of
                  January 29, 2018 in light of [appellant’s]
                  pending motions under Rule 600; this will
                  be rescheduled and the “clock” now
                  resumes against the Commonwealth from
                  the date of this ruling.

Trial court order denying appellant’s Rule 600 motion, 4/6/18 at 7.

      The   record   supports   the     trial   court’s   conclusion.    Indeed,

Northumberland County Deputy Court Administrator Amy Siko testified during

direct examination by appellant’s counsel as follows pertaining to the practice

in Northumberland County:

            Q[:] So in this matter, there was a period of time
                 from March 2017 I believe, when a continuance
                 was granted, until December of that year, when
                 the matters--the four essential cases were
                 scheduled for a status conference. So during
                 that period of time, from March to December,
                 whose responsibility would it have been to in
                 effect schedule [appellant’s] case for pre-trial
                 conferences?

            A[:] If it was scheduled in March and continued at
                 [appellant’s] request, it would have been [up to]
                 her defense counsel to file a continuance to get
                 to our office to have it rescheduled, which


9 Specifically, the record reflects that the trial court instructed appellant’s
counsel to file a continuance form and that the trial court would grant the
continuance with time assessed against appellant. (Notes of testimony,
3/6/17 at 2.)


                                      - 16 -
J. S17037/20


                 typically is within 60 days, to have it put back
                 on.

          Q[:] Right. And if--

          A[:] And it was not put back on because we never
               got no paperwork [sic] to put it back on.

          ....

          THE COURT: Well the transcript reflects [appellant’s]
          request for a continuance, which I granted on the
          record, and indicated at that time that the time would
          be assessed against [appellant]. And what the Court
          Administrator is indicating is at that time, defense
          counsel at the end of the hearing typically hands up a
          written continuance form for the Judge to sign. And
          that would be transmitted to the Court Administrator’s
          Office, who would then complete the form by
          scheduling the next event in the case.

          So I think the lapse here occurred because, as
          [Ms. Siko] indicated, for whatever reason that
          continuance form was not handed up at the conclusion
          of the status conference in March.

          [Appellant’s counsel]: That may very well be, Your
          Honor.    It’s too long ago for me to remember
          accurately what happened. But I guess the point that
          I was making is that, without going into argument as
          far as Rule 600 and diligence, nothing occurred in the
          case from March of 2017 until there was a new order
          rescheduling it for a status conference some seven
          months later in December. And my questions to the
          Deputy Court Administrator are to reflect that it would
          have been the responsibility of the [Commonwealth]
          to push the case along. Apparently, Your Honor, again
          I am--

          THE COURT: Hold on, let [Ms. Siko] answer the
          question. Do you agree with that statement?

          [Ms. Siko]: No, I do not. If it was a status conference
          that was continued on the record, it would have been


                                   - 17 -
J. S17037/20


            the [defense a]ttorney’s responsibility to get us a
            continuance to reschedule it as the time was against
            [appellant]. It’s not the [Commonwealth’s] job to list
            it for trial if it’s not ready for trial.

Notes of testimony, 10/31/19 at 6-9.

      In the instant case, the record reflects, and appellant concedes,10 that

appellant did not file a continuance with the Northumberland County Court

Administrator after her case was continued at the record at appellant’s

counsel’s request. Therefore, we find that the trial court’s conclusions are

based in the record and that the trial court did not misapply or override the

law when reaching its conclusion. Accordingly, we find that the trial court did

not abuse its discretion when it denied appellant’s Rule 600 motion.

      Judgments of sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 09/08/2020


10          Apparently, no written continuance was filed nor was
            an Order of continuance ever issued. [Appellant’s]
            counsel does not clearly remember what happened in
            this event from nearly three years ago. Perhaps
            [appellant’s] counsel never filed a continuance form.
            Perhaps he did. Either is possible. [Appellant’s]
            counsel cannot recall anything more.

Appellant’s brief at 26.


                                    - 18 -